Citation Nr: 0105576	
Decision Date: 02/23/01    Archive Date: 03/02/01

DOCKET NO.  99-16 019A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date earlier than December 12, 
1990 for the grant of service connection of chronic 
impingement syndrome with degenerative joint disease of the 
acromioclavicular joint.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1964 to 
February 1967.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 1998 rating decision from the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

This case has a somewhat complex procedural history.  In 
September 1998 the Board granted service connection for a 
left shoulder disability (as listed on the title page).  In 
October 1998 the RO assigned a 20 percent evaluation for the 
left shoulder disability, effective December 12, 1990.  The 
veteran appealed the assigned effective date and the 20 
percent rating.  

In August 1999 the veteran stated that he was not seeking an 
increased rating, and that he only wanted to get retroactive 
compensation.  He therefore withdrew his appeal with respect 
to entitlement to an increased evaluation for his left 
shoulder disability.  38 C.F.R. § 20.204(c).  

In January 2001 the RO sent a letter notifying the veteran 
that his November 2000 substantive appeal had been 
reactivated by his request for a video-conference hearing in 
January 2001.  It asked him whether he desired a hearing 
before the Board.  

The veteran responded in January 2001 that he did desire a 
hearing before the Board.  He also stated that he did not 
wish to withdraw his appeal.  

There is no November 2000 substantive appeal nor a January 
2001 hearing request on file as referred to by the RO in 
January 2001.  It is therefore unclear as to what issue the 
RO was referring to as being withdrawn in November 2000 and 
reactivated in January 2001.  

Presumably, the RO was referring the earlier effective date 
claim, as it appears that this was the only claim on appeal 
as of November 2000.  It does not appear that the January 
2001 hearing request could represent a reactivation of the 
increased rating claim, as the January 2001 hearing request 
was not submitted within the appellate period.  See M21-1, 
Part IV, para. 8.35; see also 38 C.F.R. § 19.32.  

Accordingly, the Board finds that the issue of entitlement to 
a higher evaluation for the left should disability is not 
currently within its jurisdiction.  38 C.F.R. § 20.204(c).  

Thus, it appears that the veteran is requesting a Board 
hearing with respect to his earlier effective date claim.  He 
has not been afforded one, and a remand is required so that 
one may be scheduled.  

However, because the evidence referred to by the RO in its 
January 2001 letter is not on file, the Board is of the 
opinion that on remand the RO should associate the above-
mentioned documents, and any other missing documents, with 
the claims folder so that an accurate determination of 
whether there are any additional issues on appeal which the 
veteran desires to address at the hearing.  


Accordingly, this case is remanded for the following:  

1.  The RO should associate the veteran's 
November 2000 appeal, January 2001 
hearing request, and any other 
outstanding evidence with the claims 
file.  

2.  The RO should schedule the veteran 
for a hearing before a member of the 
Board by means of video-conference.  
Notice should be sent to the veteran and 
his service representative.  The veteran 
should be asked to submit any other 
information, evidence, or arguments that 
may be pertinent to the appeals at that 
time.  

The purpose of this remand is to ensure due process of law.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action by the appellant is 
required, until he is notified by the RO.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




